Title: From Thomas Jefferson to Thomas Mann Randolph, 27 June 1821
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
June 27. 21.
The letter of Colo Taylor to Judge Roane recieved from you thro’ Martha, I now return in a letter to the judge, which I leave open for your perusal, after which be so good as to stick a wafer in it and deliver it to him.We have had a tremendous hail. it extended from about half down, this mountain to Mechunk, tore corn to peices, beat off the heads of wheat & destroyed the rye. I suffered by it much, Jefferson and yourself in a single field each, Rogers & Gilmer torn to pieces. Jefferson begins his harvest this day. it is a midling one. my journey to Bedford will be delayed two or three weeks by the necessity of taking down the whole gable end of my mill and rebuilding it with wood. James will accompany me to New London. in the mean time he has begun his Greek grammar with me & French with the girls. I am delaying to call for the 30,000.D. for the University, in the hope that our Proctor may get compleatly thro’ his account of all the monies previously expended, that we may see exactly where we stand before we begin the library; but should the Literary board think themselves bound to require our calling for it more speedily I will do it on knowing their pleasure.The family is all well, except Martha who is just recovering from a cold and head-ach with some fever. Anne is with us, with her children except John, and Wm Bankhead is here also. ever & affectionately yoursTh: Jefferson